DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
D1:	US2016/0322639 to Jeong (cited by Applicant’s 12/30/2019 IDS)
D2:	US2015/0050554 to Fukumine (cited by Applicant’s 12/30/2019 IDS
Claim Interpretation
Claim 1, in the preamble, recites “produced by applying onto a substrate a slurry in which an active material, a conductive material, a sulfide-based solid-state electrolyte, a binder and a solvent are mixed” and this language is interpreted to be product-by-process claim language. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Here, the product by process claim language of Claim 1 imparts the required structure of a mixture of an active material, conductive material, sulfide-based solid-state electrolyte, and binder to the claimed cathode of an all-solid-state lithium-ion battery. A solvent is not necessarily required, and neither is the slurry form of the mixture, because the solvent containing slurry may be dried to remove the solvent and form the cathode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.

	Regarding Claim 1, D1 discloses a cathode of an all-solid-state lithium-ion battery ( abstract, ¶ [0015]) produced by applying onto a substrate a slurry in which an active material, a conductive material, a sulfide-based solid-state electrolyte, a binder and a solvent are mixed (¶ [0015]-[0016]), wherein the binder is a hydrogenated nitrile butadiene rubber (HNBR), which comprises an amount of remaining double bonds in an amount of 0-5.5% which is within the claimed range of more than 0% and not more than 5.5% based on the total amount of the butadiene rubber. 
	D1 does not disclose that the binder is a hydrogenated acrylate-nitrile-butadiene rubber (H-ANBR), and instead discloses the binder is a hydrogenated nitrile butadiene rubber (HNBR) as noted above.
	D2 teaches a binder for a lithium ion battery cathode (abstract) that is a hydrogenated acrylate-nitrile-butadiene rubber (H-ANBR) (¶[0080] and Example 1 at ¶ [0217]-[0220]) and this binder improves adhesion to the active material and current collector, dispersibility of the active material in the slurry composition, high temperature performance and swelling (¶ [0036]-[0042]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the binder of D2 thus resulting in the claimed invention. The motivation for doing so would have been to utilize a similar binder type that demonstrates improvements in binding, dispersibility, high temperature performance, and swelling, as taught by D2. 

	Furthermore, modifying D1 in view of D2 as asserted above with respect to Claim 1 results in the all-solid-state lithium-ion battery of Claim 10, the all-solid-state lithium-ion battery comprising a cathode, wherein the cathode is produced by applying onto a substrate a slurry in which an active material, a conductive material, a sulfide-based solid-state electrolyte and a binder are mixed, and wherein the binder is a hydrogenated acrylate-nitrile-butadiene rubber (H-ANBR) which comprises remaining double bonds in an amount of more than 0% and not more than 5.5%.  
	Furthermore, with respect to Claim 14, modifying D1 in view of D2 as asserted above also results in the all-solid-state lithium-ion battery of Claim 14, wherein the H-ANBR comprises remaining double bonds in an amount of more than 0% and not more than 0.9%.  
	Regarding Claim 2, D1 further discloses an amount of residual double bonds of 0-5.5% and that in certain embodiments the residual amount of double bonds is more than 0 and equal to or less than 0.9% (D1 at ¶ [0054]) which overlaps the claimed range. Accordingly, it would have been further obvious to have selected the amount of remaining double bonds to be within the claimed range of more than 0% and not more than 0.9% in order to find and utilize a workable range of double bond content within the 
	Regarding Claim 3, D1 further discloses wherein the slurry contains as solvent cyclopentyl methyl ether (CPME) (D1, Claim 3).
	Regarding Claim 4, D1 further discloses wherein the ketone-based solvent is acetone or methyl ethyl ketone (MEK) (D1, Claim 6).  
	Regarding Claim 5, D1 further discloses wherein the cyclopentyl methyl ether (CPME) and the ketone-based solvent are present in a weight ratio of 9:1 to 8:2 which overlaps the claimed range of 9.9:1 to 8:2 (D1, Claim 7).  
	Regarding Claim 6, D2 further discloses wherein the H-ANBR comprises an amount of nitrile repeating units of the nitrile content is 2 to 50 wt. % (D2 ¶ [0020], Claim 3) which overlaps the claimed amount of 15% to 30% by weight, and an amount of acrylate repeating units of 5 to 50 wt.% (D2 ¶ [0019], Claim 2) which overlaps the claimed range of 20% to 40% by weight, based on the total amount of the H-ANBR.  
	Regarding Claim 7, D2 further discloses nitrile content of 20 to 50 wt.% which overlaps the claimed amount of 21 wt.% of the H-ANBR; and further discloses 5 to 50 wt.% acrylate which overlaps the claimed amount of 25% wt. of the H-ANBR (D2 ¶[0019]-[0020]).
	Regarding Claim 8, D2 further discloses the nitrile content is 2 to 50 wt. % (D2 ¶ [0020], Claim 3) which overlaps the claimed amount of 21% by weight and the acrylate content is 5 to 50 wt.% (¶ [0019]) which overlaps the claimed range of 25% by weight.  Furthermore, providing the H-ANBR with the amount of residual double bonds 
	Regarding Claim 9, D1 further discloses the amount of remaining double bonds in the H-ANBR is 5.5%, and D2 discloses the acrylate content is 25% by weight as discussed above rendering the claimed combination obvious.
	Regarding Claim 11, D1 further discloses wherein the slurry contains as solvent cyclopentyl methyl ether (CPME) (D1, Claim 3).  
	Regarding Claim 12, D2 further discloses an amount of nitrile repeating units of the nitrile content is 2 to 50 wt. % (D2 ¶ [0020], Claim 3) which overlaps the claimed amount of an amount of nitrile repeating units of 21% to 30% by weight.  
	Regarding Claim 13, D1 further discloses D2 further discloses an amount of acrylate repeating units of 5 to 50 wt.% (D2 ¶ [0019], Claim 2) which overlaps the claimed range of an amount of acrylate repeating units of 25% to 35% by weight, based on the total amount of the H-ANBR.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729